Martin, 0.,
Concurring^—I concur in the opinion reversing the case on account of the equity disclosed in the facts in evidence. But I do not concur in so much of the opinion as denies to the officers of the court, under all circumstances, final process by execution for the collection of costs taxed in their favor. I regard the costs, as taxed in the fee-book in favor of the officers of the court, as collectible on execution. They constitute a lien. And the process, upon a judgment for costs, necessarily is for the benefit of the persons in whose favor they are taxed. If the plaintiff has advanced them, he is entitled to receive them. If he has not advanced them, he has no right to receive them. Neither can he, in such case, discharge them. To place the command of an execution for costs, which the plaintiff has never paid, entirely at his disposal, would result in a possible defeat of the undoubted lien of officers for costs.
A fee-bill cannot be levied upon realty. If the party can refuse execution when necessary to collect costs of court, then the officers would be compelled to resort to equity for enforcement of their lien. When the costs cannot be collected on fee-bill, and the party has refused or failed to pay the costs, presumably covered by the judgment, the officers of the court are entitled to process by execution for their costs, even though the plaintiff' may refuse to order one.
These views are in accord with our statutes and decisions. When the costs taxed in favor of the officers have *310not been paid by the parties, the execution for costs contemplated by the statute is necessarily for their use to the extent of such fees.
In a case in which there can be no presumption of pay-, ment, as in the case of a pauper, the execution is declared to be for their use. The presumption of payment by the parties is not a conclusive one, and whenever, in truth, the costs have not been paid by the parties, the presumption is rebutted by taxation in favor of those to. whom they remain due, and in every such case the execution is for their use, and not for the use of the parties.